Citation Nr: 0200234	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to increased pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had recognized military service prior to and 
during World War II, including having been a prisoner-of-war 
(POW) of the Japanese Government in April and May 1942.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The veteran testified before the undersigned at a hearing in 
Manila, the Republic of the Philippines on June 20, 2001.  


FINDING OF FACT

The veteran attained 78 years of age in December 1998 and has 
been in receipt of improved pension benefits, effective since 
January 1986, under the VA improved pension program in effect 
as of that time.  


CONCLUSION OF LAW

Increased pension benefits are not warranted.  38 U.S.C.A. 
§§ 1521, 5100 - 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.102, 3.960 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  The VCAA rewrites the 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, eliminates the well-grounded 
claim requirement, and requires VA to provide additional 
assistance in developing all facts.  It is applicable to 
claims pending at the time of its enactment, including the 
case presently before the Board.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA.  

Final Regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The statement of the 
case advised the veteran of the pertinent law and regulations 
as well as the basis for the denial of the claim.  Also, by 
the recitation of the applicable law and regulations in the 
statement of the case, notice was given to the veteran of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  

Testimony was given at a hearing before the undersigned in 
June 2001.  

Here, no additional notice would result in any new relevant 
or material evidence, since it is undisputed that the veteran 
turned 78 years of age in December 1998 and has been 
receiving pension benefits effective since January 1986, 
under the VA pension program in effect as of that time.  The 
basic facts in this case are not in dispute.  

The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.")  Indeed, 
it is not the factual evidence that is dispositive of the 
present appeal and, as noted, the facts are not in dispute.  
Rather an interpretation and application of law and 
regulations determines the outcome of this factually 
undisputed case.  See generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has recognized that enactment of the VCAA does 
not affect matters on appeal from the Board when the question 
is limited to statutory interpretation.  Cf. Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000). 

Background

A February 1967 Board decision denied entitlement to pension 
benefits.  Thereafter, a July 1968 rating action granted 
entitlement to pension benefits effective June 1, 1967, 
noting that the veteran had active pulmonary tuberculosis.  
Then, a February 1977 rating action terminated entitlement to 
pension benefits effective November 16, 1976, noting that the 
pulmonary tuberculosis was inactive.  The veteran appealed 
that rating action and in November 1977 the Board determined 
that he was not entitled to pension benefits, noting that he 
"was originally granted pension benefits on the basis that 
he had active pulmonary tuberculosis" but that a VA 
examination in January 1977 had found that it was inactive.  

The veteran was notified by VA letter of August 6, 1980 of a 
denial of a "reopened" claim for pension benefits.  He 
initiated an appeal but, as noted in an October 1983 Board 
decision, in March 1981 he withdrew that appeal.  The October 
1983 Board decision denied entitlement to pension benefits.  

A May 1984 "Memo For File" reflects that the veteran's 
correct birth date is December [redacted], 1920.  

A May 1985 Board decision denied entitlement to pension 
benefits.  

A June 1992 rating action noted that the veteran was entitled 
to pension benefits since January 1, 1986 (based upon the 
veteran's having attained the age of 65).  

In January 1999 the veteran's claim for increased pension 
benefits, by reason of having attained the age of 78, was 
received.  

A March 1999 rating action denied entitlement to special 
monthly pension.  

In an April 1999 letter the veteran clarified his claim, 
stating that he was not claiming special monthly pension due 
to being housebound or in need of aid and attendance, but was 
claiming an additional 25 percent in his pension benefits by 
virtue of having attained the age of 78.  

By RO letter of June 1999 the RO notified the veteran that 
there was no existing VA regulation which automaticlly 
entitled a beneficiary to receive a 25 percent increase in 
benefits upon reaching 78 years of age.  

In the veteran's June 1999 notice of disagreement (NOD) he 
cited, in behalf of his claim, "chater [sic] XI, Sec. 1111 
and sec. 306."  

At the hearing before the undersigned, sitting at Manila, the 
Republic of the Philippines, in June 2001, the veteran 
testified that he was born on December [redacted], 1920 and became 78 
years of age on December [redacted], 1998 (pages 3 and 4 of the 
transcript).  He had first begun receiving pension benefits 
when he had pulmonary tuberculosis but his pension benefits 
were terminated one year after his tuberculosis resolved in 
about 1977 (page 5).  He became 65 years of age in December 
1985 and his pension benefits were restored after that, in 
about January 1986 (page 6).  He was unfamilar with "Section 
306" and "improved pension" benefits (page 7).  

Law and Regulations

As the result of 1978 legislation, VA currently administers 
the payment of nonservice-connected pension benefits under 
three separate eligibility categories: old-law pension (those 
programs in effect on June 30, 1960); Section 306 pension 
(payable under Public Law 86-211) (those programs in effect 
on December 31, 1978); and Improved pension (payable under 
Public Law 95-588) (those programs becoming effective on 
January 1, 1979).  38 C.F.R. §§ 3.1(u), (v), (w) (2001). 

The second category, referred to as "Section 306 pension" 
because Section 306 of Pub. L. 95-588 provided a savings 
clause for those veterans eligible for pension at the time 
the law was passed, applies to veterans eligible for pension 
based on the laws in effect on December 31, 1978. The third 
category, "improved pension benefits," became effective 
January 1, 1979, and, generally, applies to all other pension 
claims. See Veterans' and Survivors' Pension Improvement Act, 
Pub. L. No. 95-588, § 306, 92 Stat. 2497 (1978).  

Public Law No. 95-588 created a new pension program known as  
the Improved pension progam.  The pensions received by those 
who did not elect to receive improved pension benefits are 
called "Section 306 pensions."  [That is, the pension 
program in effect prior to January 1, 1979 is called "306" 
pension.]  Lewis v. Brown, 8 Vet. App. 287 (1995).  Under 
that program, in effect prior to January 1, 1979, applicable 
provisions authorized a 25 percent increase in the rate of 
pension payable upon the payee's attainment of the age of 78 
years.  See 38 U.S.C. § 521(h) (1976).  

The new pension law creating the Improved pension program 
went into effect on January 1, 1979, and the transition 
provisions enacting the new pension law provided that only 
veterans who were authorized to received benefits under prior 
pension programs could elect between the two programs.  Thus, 
if a veteran was not in receipt of old pension or did not 
apply for pension until after January 1, 1979, he was not 
entitled to elect between the two.  Walker v. Brown, 8 Vet. 
App. 356, 358-59 (1995); 38 C.F.R. § 3.960 (2001).  
Provisions applicable to the Improved pension program do not 
provide for a 25 percent increase in the rate of pension 
payable based upon attainment of the age of 78 years.

Analysis

The facts are undisputed that the veteran was born on 
December [redacted], 1920.  He was in receipt of pension benefits from 
June 1, 1967 until November 15, 1976, and thereafter he again 
received pension benefits, under the Improved pension 
program, effective from January 1, 1986.  

Under the Improved pension program there is no provision for 
any increase in pension benefits upon the beneficiary's 
attainment of the age of 78.  While he was previously in 
receipt of pension benefits, that entitlement terminated 
before the enactment of the Improved pension program.  As a 
result, because he was not entitled to pension benefits at 
the time of the enactment of the improved pension program, he 
was not entitled to elect between any pension programs but, 
rather was entitled to pension benefits only under the 
improved pension program.  See 38 C.F.R. § 3.960.  

Again, as stated above, under the Improved pension program, 
which is the program pursuant to which the veteran has been 
receiving pension benefits effective since January 1986, 
there is no provision for any increase in pension benefits 
upon the beneficiary's attainment of the age of 78.  

Here, it is the law which is dispositive and the veteran has 
no legal entitlement to the benefit claimed.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the benefit-of-the-
doubt doctrine is inapplicable to this case.    


ORDER

The claim for increased pension benefits, based upon the 
attaiment of the age of 78 years, is without legal merit.  
The appeal is denied.  



________________________________
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

